Name: 2010/105/CFSP: Council Decision 2010/105/CFSP of 22Ã February 2010 extending restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: criminal law;  Europe;  international affairs;  European construction;  politics and public safety
 Date Published: 2010-02-23

 23.2.2010 EN Official Journal of the European Union L 46/3 COUNCIL DECISION 2010/105/CFSP of 22 February 2010 extending restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 February 2008, the Council adopted Common Position 2008/160/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova (1). Those restrictive measures were renewed by Common Position 2009/139/CFSP (2) until 27 February 2010. (2) On the basis of a re-examination of Common Position 2008/160/CFSP, the restrictive measures should be extended for a further period of 12 months. (3) In order to encourage progress in reaching a political settlement to the Transnistrian conflict, addressing the remaining problems of the Latin-script schools and restoring free movement of persons, the restrictive measures should be suspended until 30 September 2010. At the end of that period, the Council will review the restrictive measures in the light of developments, notably in the areas mentioned above. The Council may decide to reapply or lift travel restrictions at any time. (4) However, there are no longer grounds, as referred to in Article 1(1)(i) and (ii) of Common Position 2008/160/CFSP, for keeping certain persons on the lists set out in Annexes I and II to that Common Position. Those lists should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 1. The restrictive measures provided for in Common Position 2008/160/CFSP are hereby extended until 27 February 2011. 2. The restrictive measures provided for in Common Position 2008/160/CFSP are hereby suspended until 30 September 2010. 3. The Council shall review the suspension of the restrictive measures and the lists set out in Annexes I and II to Common Position 2008/160/CFSP before 30 September 2010. Article 2 1. The persons mentioned in Annex I to this Decision shall be removed from the list set out in Annex I to Common Position 2008/160/CFSP. 2. The person mentioned in Annex II to this Decision shall be removed from the list set out in Annex II to Common Position 2008/160/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 February 2010. For the Council The President C. ASHTON (1) OJ L 51, 26.2.2008, p. 23. (2) OJ L 46, 17.2.2009, p. 76. ANNEX I List of persons referred to in Article 1(1)(i) 4. MARAKUTSA, Grigory Stepanovich, 10. ZAKHAROV, Viktor Pavlovich, ANNEX II List of persons referred to in Article 1(1)(ii) 1. URSKAYA, Galina Vasilyevna.